
	
		II
		110th CONGRESS
		1st Session
		S. 1339
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2007
			Mr. Reid (for
			 Mr. Kennedy) (for himself,
			 Mr. Durbin, and Mr. Kerry) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Finance
		
		A BILL
		To amend the Elementary and Secondary
		  Education Act of 1965, the Higher Education Act of 1965, and the Internal
		  Revenue Code of 1986 to improve recruitment, preparation, distribution, and
		  retention of public elementary and secondary school teachers and principals,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Teacher Excellence for All Children
			 Act of 2007.
		2.Table of
			 contentsThe table of contents
			 of this Act is as follows:
			
				Sec. 1. Short
				title.
				Sec. 2. Table of contents.
				Sec. 3. Findings.
				TITLE I—Recruiting talented new teachers
				Sec. 101. Amendments to the Higher Education Act of
				1965.
				Sec. 102. Expanding teacher loan forgiveness.
				TITLE II—Closing the teacher distribution gap
				Sec. 201. Grants to local educational agencies to provide
				premium pay to teachers in high-need schools.
				TITLE III—Improving teacher preparation
				Sec. 301. Amendment to the Elementary and Secondary Education
				Act of 1965.
				Sec. 302. Amendment to the Higher Education Act of 1965:
				Teacher Quality Enhancement Grants.
				Sec. 303. Enforcing NCLB’s teacher equity
				provision.
				TITLE IV—Equipping Teachers, Schools, Local Educational Agencies,
				and States with the 21st Century Data, Tools, and Assessments They
				Need
				Sec. 401. 21st Century Data, Tools, and
				Assessments.
				Sec. 402. Collecting national data on distribution of
				teachers.
				TITLE V—Retention: keeping our best teachers in the
				classroom
				Sec. 501. Amendment to the Elementary and Secondary Education
				Act of 1965.
				Sec. 502. Exclusion from gross income of compensation of
				teachers and principals in certain high-need schools or teaching high-need
				subjects.
				Sec. 503. Above-the-line deduction for certain expenses of
				elementary and secondary school teachers increased and made
				permanent.
				TITLE VI—Miscellaneous provisions
				Sec. 601. Conforming amendments.
			
		3.FindingsCongress finds the following:
			(1)There are not enough qualified teachers in
			 the Nation’s classrooms, and an unprecedented number of teachers will retire
			 over the next 5 years. Over the next decade, the Nation will need to bring
			 2,000,000 new teachers into public schools.
			(2)Too many teachers and principals do not
			 receive adequate preparation for their jobs.
			(3)More than one-third of children in grades 7
			 through 12 are taught by a teacher who lacks both a college major and
			 certification in the subject being taught. Rates of “out-of-field teaching” are
			 especially high in high-poverty schools.
			(4)Seventy percent of mathematics classes in
			 high-poverty middle schools are assigned to teachers without even a minor in
			 mathematics or a related field.
			(5)Teacher turnover is a serious problem,
			 particularly in urban and rural areas. Over one-third of new teachers leave the
			 profession within their first 3 years of teaching, and 14 percent of new
			 teachers leave the field within the first year. After 5 years—the average time
			 it takes for teachers to maximize students’ learning—half of all new teachers
			 will have exited the profession. Rates of teacher attrition are highest in
			 high-poverty schools. Between 2000 and 2001, 1 out of 5 teachers in the
			 Nation’s high-poverty schools either left to teach in another school or dropped
			 out of teaching altogether.
			(6)Fourth graders who are poor score
			 dramatically lower on the National Assessment of Educational Progress (NAEP)
			 than their counterparts who are not poor. Over 85 percent of fourth graders who
			 are poor failed to attain NAEP proficiency standards in 2003.
			(7)African-American, Latino, and low-income
			 students are much less likely than other students to have highly-qualified
			 teachers.
			(8)Research shows that individual teachers
			 have a great impact on how well their students learn. The most effective
			 teachers have been shown to be able to boost their pupils’ learning by a full
			 grade level relative to students taught by less effective teachers.
			(9)Although nearly half (42 percent) of all
			 teachers hold a master’s degree, fewer than 1 in 4 secondary teachers have a
			 master’s degree in the subject they teach.
			(10)Young people with high SAT and ACT scores
			 are much less likely to choose teaching as a career. Those teachers who have
			 higher SAT or ACT scores are twice as likely to leave the profession after only
			 a few years.
			(11)Only 16 States finance new teacher
			 induction programs, and fewer still require inductees to be matched with
			 mentors who teach the same subject.
			IRecruiting talented new teachers
			101.Amendments to the
			 Higher Education Act of 1965
				(a)TEACH
			 GrantsTitle II of the Higher
			 Education Act of 1965 (20 U.S.C. 1021 et seq.) is amended by adding at the end
			 the following:
					
						CTEACH Grants
							231.PurposesThe purposes of this part are—
								(1)to improve student academic
				achievement;
								(2)to help recruit and prepare teachers to
				meet the national demand for a highly qualified teacher in every classroom;
				and
								(3)to increase opportunities for Americans of
				all educational, ethnic, class, and geographic backgrounds to become highly
				qualified teachers.
								232.Program
				established
								(a)Program
				Authority
									(1)Payments
				requiredFor each of the
				fiscal years 2008 through 2015, the Secretary shall pay to each eligible
				institution such sums as may be necessary to pay to each eligible student
				(defined in accordance with section 484) who files an application and agreement
				in accordance with
				section 233, and qualifies under subsection
				(a)(2) of such section, a TEACH Grant in the amount of $4,000 for each academic
				year during which that student is in attendance at an institution of higher
				education.
									(2)ReferenceGrants made under this part shall be known
				as Teacher Education Assistance for College and Higher Education
				Grants or TEACH Grants.
									(b)Payment
				methodology
									(1)PrepaymentNot less than 85 percent of such sums shall
				be advanced to eligible institutions prior to the start of each payment period
				and shall be based upon an amount requested by the institution as needed to pay
				eligible students until such time as the Secretary determines and publishes in
				the Federal Register, with an opportunity for comment, an alternative payment
				system that provides payments to institutions in an accurate and timely manner,
				except that this sentence shall not be construed to limit the authority of the
				Secretary to place an institution on a reimbursement system of payment.
									(2)Direct
				paymentNothing in this
				section shall be interpreted to prohibit the Secretary from paying directly to
				students, in advance of the beginning of the academic term, an amount for which
				the students are eligible, in cases where the eligible institution elects not
				to participate in the disbursement system required under
				paragraph (1).
									(3)Distribution of
				Grants to StudentsPayments
				under this part shall be made, in accordance with regulations promulgated by
				the Secretary for such purpose, in such manner as will best accomplish the
				purposes of this part. Any disbursement allowed to be made by crediting the
				student's account shall be limited to tuition and fees and, in the case of
				institutionally owned housing, room and board. The student may elect to have
				the institution provide other such goods and services by crediting the
				student's account.
									(c)Reductions in
				amount
									(1)Part time
				studentsIn any case where a
				student attends an institution of higher education on less than a full-time
				basis (including a student who attends an institution of higher education on
				less than a half-time basis) during any academic year, the amount of the TEACH
				Grant for which that student is eligible shall be reduced in proportion to the
				degree to which that student is not so attending on a full-time basis, in
				accordance with a schedule of reductions established by the Secretary for the
				purpose of this part, computed in accordance with this part. Such schedule of
				reductions shall be established by regulation and published in the Federal
				Register in accordance with section 482.
									(2)No exceeding
				costNo TEACH Grant for a
				student under this part shall exceed the cost of attendance (as defined in
				section 472) at the institution at which such student is in attendance. If,
				with respect to any student, it is determined that the amount of a TEACH Grant
				exceeds the cost of attendance for that year, the amount of the TEACH Grant
				shall be reduced until the TEACH Grant does not exceed the cost of attendance
				at such institution.
									(d)Period of
				Eligibility for Grants
									(1)Undergraduate
				studentsThe period during
				which an undergraduate student may receive TEACH Grants shall be the period
				required for the completion of the first undergraduate baccalaureate course of
				study being pursued by that student at the institution at which the student is
				in attendance, except that—
										(A)any period during which the student is
				enrolled in a noncredit or remedial course of study, subject to
				paragraph (3), shall not be counted for
				the purpose of this paragraph; and
										(B)the total amount that a student may receive
				under this part for undergraduate study shall not exceed $16,000.
										(2)Graduate
				studentsThe period during
				which a graduate student may receive TEACH Grants shall be the period required
				for the completion of a master’s degree course of study being pursued by that
				student at the institution at which the student is in attendance, except that
				the total amount that a student may receive under this part for graduate study
				shall not exceed $8,000.
									(3)Remedial course;
				study abroadNothing in this
				section shall exclude from eligibility courses of study that are noncredit or
				remedial in nature (including courses in English language acquisition) that are
				determined by the institution to be necessary to help the student be prepared
				for the pursuit of a first undergraduate baccalaureate degree or certificate
				or, in the case of courses in English language instruction, to be necessary to
				enable the student to utilize already existing knowledge, training, or skills.
				Nothing in this section shall exclude from eligibility programs of study abroad
				that are approved for credit by the home institution at which the student is
				enrolled.
									233.Eligibility and
				applications for Grants
								(a)Applications;
				demonstration of eligibility
									(1)Filing
				requiredThe Secretary shall
				from time to time set dates by which students shall file applications for TEACH
				Grants under this part. Each student desiring a TEACH Grant for any year shall
				file an application containing such information and assurances as the Secretary
				may deem necessary to enable the Secretary to carry out the functions and
				responsibilities of this part.
									(2)Demonstration of
				eligibilityEach such
				application shall contain such information as is necessary to demonstrate
				that—
										(A)if the applicant is an enrolled
				student—
											(i)the student is an eligible student for
				purposes of section 484 (other than subsection (r) of such section);
											(ii)the student—
												(I)has a grade point average that is
				determined, under standards prescribed by the Secretary, to be comparable to a
				3.25 average on a zero to 4.0 scale, except that, if the student is in the
				first year of a program of undergraduate education, such grade point average
				shall be determined on the basis of the student’s cumulative high school grade
				point average; or
												(II)displayed high academic aptitude by
				receiving a score above the 75th percentile on at least 1 of the batteries in
				an undergraduate or graduate school admissions test; and
												(iii)the student is completing coursework and
				other requirements necessary to begin a career in teaching, or plans to
				complete such coursework and requirements prior to graduating; or
											(B)if the applicant is a current or
				prospective teacher applying for a grant to obtain a graduate degree—
											(i)the applicant is a teacher, or a retiree
				from another occupation, with expertise in a field in which there is a shortage
				of teachers, such as mathematics, science, special education, English language
				acquisition, or another high-need subject; or
											(ii)the applicant is or was a teacher who is
				using high-quality alternative certification routes, such as Teach for America,
				to get certified.
											(b)Agreements To
				serveEach application under
				subsection (a) shall contain or be accompanied by an agreement by the applicant
				that—
									(1)the applicant will—
										(A)serve as a full-time teacher for a total of
				not less than 4 academic years within 8 years after completing the course of
				study for which the applicant received a TEACH Grant under this part;
										(B)teach—
											(i)in a school described in section
				465(a)(2)(A); and
											(ii)in the field of mathematics, science, a
				foreign language, bilingual education, or special education, or as a reading
				specialist, or in another field documented as high-need by the Federal
				Government, State government, or local educational agency and submitted to the
				Secretary;
											(C)submit evidence of such employment in the
				form of a certification by the chief administrative officer of the school upon
				completion of each year of such service; and
										(D)comply with the requirements for being a
				highly qualified teacher as defined in section 9101 of the Elementary and
				Secondary Education Act of 1965 or, in the case of a special education teacher,
				as defined in section 602 of the Individuals with Disabilities Education Act;
				and
										(2)in the event that the applicant is
				determined to have failed or refused to carry out such service obligation, the
				sum of the amounts of such TEACH Grants will be treated as a loan and collected
				from the applicant in accordance with
				subsection (c) and the regulations
				thereunder.
									(c)Repayment for
				failure To complete serviceIn the event that any recipient of a TEACH
				Grant fails or refuses to comply with the service obligation in the agreement
				under
				subsection (b), the sum of the amounts of
				such Grants provided to such recipient shall be treated as a Direct Loan under
				part D of title IV, and shall be subject to repayment in accordance with terms
				and conditions specified by the Secretary in regulations promulgated to carry
				out this
				part.
								.
				(b)Recruiting
			 teachers with mathematics, science, or language majorsTitle II of the Higher Education Act of
			 1965 (20 U.S.C. 1021 et seq.), as amended by subsection (a), is further amended
			 by adding at the end the following:
					
						DRecruiting teachers with mathematics, science, or
				language majors
							241.Program
				authorized
								(a)Grants
				authorizedFrom the amounts
				appropriated under
				section 242, the Secretary shall award
				competitive grants to institutions of higher education to improve the
				availability and recruitment of teachers from among students majoring in
				mathematics, science, foreign languages, special education, or teaching the
				English language to English language learners. In making such grants, the
				Secretary shall give priority to programs that focus on preparing teachers in
				subjects in which there is a shortage of highly qualified teachers and that
				prepare students to teach in high-need schools.
								(b)ApplicationAny institution of higher education
				desiring to obtain a grant under this part shall submit to the Secretary an
				application at such time, in such form, and containing such information and
				assurances as the Secretary may require, which shall—
									(1)include reporting on baseline production of
				teachers with expertise in mathematics, science, a foreign language, or
				teaching English language learners; and
									(2)establish a goal and timeline for
				increasing the number of such teachers who are prepared by the
				institution.
									(c)Use of
				fundsFunds made available by
				a grant under this part—
									(1)shall be used to create new recruitment
				incentives to teaching for students from other majors, with an emphasis on
				high-need subjects such as mathematics, science, foreign languages, and
				teaching the English language to English language learners;
									(2)may be used to upgrade curricula in order
				to provide all students studying to become teachers with high-quality
				instructional strategies for teaching reading and teaching the English language
				to English language learners, and for modifying instruction to teach students
				with special needs;
									(3)may be used to integrate school of
				education faculty with other arts and science faculty in mathematics, science,
				foreign languages, and teaching the English language to English language
				learners, through steps such as—
										(A)dual appointments for faculty between
				schools of education and schools of arts and science; and
										(B)integrating coursework with clinical
				experience; and
										(4)may be used to develop strategic plans
				between schools of education and local educational agencies to better prepare
				teachers for high-need schools, including the creation of professional
				development partnerships for training new teachers in state-of-the-art
				practice.
									242.Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this part $200,000,000 for fiscal
				year 2008 and such sums as may be necessary for each of the 5 succeeding fiscal
				years.
							.
				(c)Part A
			 authorizationSection 210 of
			 the Higher Education Act of 1965 (20 U.S.C. 1030) is amended—
					(1)by striking $300,000,000 for fiscal
			 year 1999 and inserting $400,000,000 for fiscal year
			 2008; and
					(2)by striking 4 succeeding and
			 inserting 5 succeeding.
					102.Expanding teacher
			 loan forgiveness
				(a)Increased
			 amount; applicability of expanded program to reading specialistSections 428J(c)(3) and 460(c)(3) of the
			 Higher Education Act of 1965 (20 U.S.C. 1078–10(c)(3), 1087j(c)(3)) are each
			 amended—
					(1)by striking $17,500 and
			 inserting $20,000;
					(2)by striking and at the end
			 of subparagraph (A)(ii);
					(3)by striking the period at the end of
			 subparagraph (B)(iii) and inserting ; and; and
					(4)by adding at the end the following:
						
							(C)an elementary school or secondary school
				teacher who primarily teaches reading and who—
								(i)has obtained a separate reading instruction
				credential from the State in which the teacher is employed; and
								(ii)is certified by the chief administrative
				officer of the public or nonprofit private elementary school or secondary
				school in which the borrower is employed to teach reading—
									(I)as being proficient in teaching the
				essential components of reading instruction, as defined in section 1208 of the
				Elementary and Secondary Education Act of 1965; and
									(II)as having such
				credential.
									.
					(b)Annual
			 increments instead of end of service lump sums
					(1)FFEL
			 loansSection 428J(c) of the
			 Higher Education Act of 1965 (20 U.S.C. 1078–10(c)) is amended by adding at the
			 end the following:
						
							(4)Annual
				incrementsNotwithstanding
				paragraph (1), in the case of an individual qualifying for loan forgiveness
				under paragraph (3), the Secretary shall, in lieu of waiting to assume an
				obligation only upon completion of 5 complete years of service, assume the
				obligation to repay—
								(A)after each of the first and second years of
				service by an individual in a position qualifying under paragraph (3), 15
				percent of the total amount of principal and interest of the loans described in
				paragraph (1) to such individual that are outstanding immediately preceding
				such first year of such service;
								(B)after each of the third and fourth years of
				such service, 20 percent of such total amount; and
								(C)after the fifth year of such service, 30
				percent of such total
				amount.
								.
					(2)Direct
			 loansSection 460(c) of the
			 Higher Education Act of 1965 (20 U.S.C. 1087j(c)) is amended by adding at the
			 end the following:
						
							(4)Annual
				incrementsNotwithstanding
				paragraph (1), in the case of an individual qualifying for loan cancellation
				under paragraph (3), the Secretary shall, in lieu of waiting to assume an
				obligation only upon completion of 5 complete years of service, assume the
				obligation to repay—
								(A)after each of the first and second years of
				service by an individual in a position qualifying under paragraph (3), 15
				percent of the total amount of principal and interest of the loans described in
				paragraph (1) to such individual that are outstanding immediately preceding
				such first year of such service;
								(B)after each of the third and fourth years of
				such service, 20 percent of such total amount; and
								(C)after the fifth year of such service, 30
				percent of such total
				amount.
								.
					IIClosing the teacher distribution
			 gap
			201.Grants to local
			 educational agencies to provide premium pay to teachers in high-need
			 schoolsTitle II of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6601 et seq.) is
			 amended by adding at the end the following:
				
					ETeacher Excellence for all Children
						2500.DefinitionsIn this part:
							(1)The term high-need local educational
				agency means a local educational agency—
								(A)that serves not fewer than 10,000 children
				from families with incomes below the poverty line, or for which not less than
				20 percent of the children served by the agency are from families with incomes
				below the poverty line; and
								(B)that is having or expected to have
				difficulty filling teacher vacancies or hiring new teachers who are highly
				qualified.
								(2)The term value-added longitudinal
				data system means a longitudinal data system for determining value-added
				student achievement gains.
							(3)The term value-added student
				achievement gains means student achievement gains determined by means of
				a system that—
								(A)is sufficiently sophisticated and
				valid—
									(i)to deal with the problem of students with
				incomplete records;
									(ii)to enable estimates to be precise and to
				use all the data for all students in multiple years, regardless of sparseness,
				in order to avoid measurement error in test scores (such as by using
				multivariate, longitudinal analyses); and
									(iii)to protect against inappropriate testing
				practices or improprieties in test administration;
									(B)includes a way to acknowledge the existence
				of influences on student growth, such as pull-out programs for support beyond
				the standard delivery of instruction, so that affected teachers do not receive
				an unfair advantage; and
								(C)has the capacity to assign various
				proportions of student growth to multiple teachers when the classroom reality,
				such as team teaching and departmentalized instruction, makes such type of
				instruction an issue.
								1Distribution
							2501.Premium pay; loan
				repayment
								(a)GrantsThe Secretary shall make grants to local
				educational agencies to provide higher salaries to exemplary, highly qualified
				principals and exemplary, highly qualified teachers with at least 3 years of
				experience, including teachers certified by the National Board for Professional
				Teaching Standards, if the principal or teacher agrees to serve full-time for a
				period of 4 consecutive school years at a public high-need elementary school or
				a public high-need secondary school.
								(b)Use of
				fundsA local educational
				agency that receives a grant under this section may use funds made available
				through the grant—
									(1)to provide to exemplary, highly qualified
				principals up to $15,000 as an annual bonus for each of 4 consecutive school
				years if the principal commits to work full-time for such period in a public
				high-need elementary school or a public high-need secondary school; and
									(2)to provide to exemplary, highly qualified
				teachers—
										(A)up to $10,000 as an annual bonus for each
				of 4 consecutive school years if the teacher commits to work full-time for such
				period in a public high-need elementary school or a public high-need secondary
				school; or
										(B)up to $12,500 as an annual bonus for each
				of 4 consecutive school years if the teacher commits to work full-time for such
				period teaching a subject for which there is a documented shortage of teachers
				in a public high-need elementary school or a public high-need secondary
				school.
										(c)Timing of
				paymentA local educational
				agency providing an annual bonus to a principal or teacher under subsection (b)
				shall pay the bonus on completion of the service requirement by the principal
				or teacher for the applicable year.
								(d)Grant
				periodThe Secretary shall
				make grants under this section in yearly installments for a total period of 4
				years.
								(e)Observation,
				Feedback, and EvaluationThe
				Secretary may make a grant to a local educational agency under this section
				only if the State in which the agency is located or the agency has in place or
				proposes a plan, developed on a collaborative basis with the local teacher
				organization, to develop a system in which principals and, if available, master
				teachers rate teachers as exemplary. Such a system shall be—
									(1)based on strong learning gains for
				students;
									(2)based on classroom observation and feedback
				at least 4 times annually;
									(3)conducted by multiple sources, including
				master teachers and principals; and
									(4)evaluated against research-validated
				rubrics that use planning, instructional, and learning environment standards to
				measure teaching performance.
									(f)Application
				requirementsTo seek a grant
				under this section, a local educational agency shall submit an application to
				the Secretary at such time, in such manner, and containing such information as
				the Secretary reasonably requires. At a minimum, the application shall include
				the following:
									(1)A description of the agency’s proposed new
				teacher hiring timeline, including interim goals for any phase-in
				period.
									(2)An assurance that the agency will—
										(A)pay matching funds for the program carried
				out with the grant, which matching funds may be derived from funds received
				under other provisions of this title;
										(B)commit to making the program sustainable
				over time;
										(C)create incentives to bring a critical mass
				of exemplary, highly qualified teachers to each school whose teachers will
				receive assistance under this section;
										(D)improve the school’s working conditions
				through activities that may include—
											(i)reducing class size;
											(ii)ensuring the availability of classroom
				materials, textbooks, and other supplies;
											(iii)improving or modernizing facilities;
				and
											(iv)upgrading safety; and
											(E)accelerate the timeline for hiring new
				teachers in order to minimize the withdrawal of high-quality teacher applicants
				and secure the best new teacher talent for the local educational agency's
				hardest-to-staff schools.
										(3)An assurance that, in identifying exemplary
				teachers, the system described in subsection (e) will take into
				consideration—
										(A)the growth of the teacher’s students on any
				tests required by the State educational agency;
										(B)value-added student achievement gains if
				such teacher is in a State that uses a value-added longitudinal data
				system;
										(C)National Board for Professional Teaching
				Standards certification; and
										(D)evidence of teaching skill documented in
				performance-based assessments.
										(g)Hiring highly
				qualified teachers early and in a timely manner
									(1)In
				generalIn addition to the
				requirements of subsection (f), an application under such subsection shall
				include a description of the steps the local educational agency will take to
				enable all or a subset of the agency’s schools to hire new highly qualified
				teachers early and in a timely manner, including—
										(A)requiring a clear and early notification
				date for retiring teachers that is no later than March 15 each year;
										(B)providing schools with their staffing
				allocations for a school year no later than April of the preceding school
				year;
										(C)enabling schools to consider external
				candidates at the same time as internal candidates for available
				positions;
										(D)moving up the teacher transfer period to
				April and not requiring schools to hire transferring or excessed
				teachers from other schools without selection and consent; and
										(E)establishing and implementing a new
				principal accountability framework to ensure that principals with increased
				hiring authority are improving teacher quality.
										(2)Rule of
				constructionNothing in this
				subsection shall be construed to alter or otherwise affect the rights,
				remedies, and procedures afforded school or district employees under Federal,
				State, or local laws (including applicable regulations or court orders) or
				under the terms of collective bargaining agreements, memoranda of
				understanding, or other agreements between such employees and their
				employers.
									(h)PriorityIn providing higher salaries to principals
				and teachers under this section, a local educational agency shall give priority
				to principals and teachers at schools identified under section 1116 for school
				improvement, corrective action, or restructuring.
								(i)DefinitionsIn this section:
									(1)The term high-need means, with
				respect to an elementary school or a secondary school, a school that serves an
				eligible school attendance area in which not less than 65 percent of the
				children are from low-income families, based on the number of children eligible
				for free and reduced priced lunches under the Richard B. Russell National
				School Lunch Act, or in which not less than 65 percent of the children enrolled
				are from such families.
									(2)The term documented shortage of
				teachers—
										(A)means a shortage of teachers documented in
				the needs assessment submitted under section 2122 by the local educational
				agency involved or some other official demonstration of shortage by the local
				educational agency; and
										(B)may include such a shortage in mathematics,
				science, a foreign language, special education, bilingual education, or
				reading.
										(3)The term exemplary, highly qualified
				principal means a principal who—
										(A)demonstrates a belief that every student
				can achieve at high levels;
										(B)demonstrates an ability to drive
				substantial gains in academic achievement for all students while closing the
				achievement gap for those farthest from meeting standards;
										(C)uses data to drive instructional
				improvement;
										(D)provides ongoing support and development
				for teachers; and
										(E)builds a positive school community,
				treating every student with respect and reinforcing high expectations for
				all.
										(4)The term exemplary, highly qualified
				teacher means a highly qualified teacher who is rated as exemplary
				pursuant to a system described in subsection (e).
									(j)Authorization of
				appropriationsTo carry out
				this section, there are authorized to be appropriated $2,200,000,000 for fiscal
				year 2008 and such sums as may be necessary for each of the 5 succeeding fiscal
				years.
								2502.Career ladders for
				teachers program
								(a)GrantsThe Secretary may make grants to local
				educational agencies to establish and implement a Career Ladders for Teachers
				Program in which the agency—
									(1)augments the salary of teachers in
				high-need elementary schools and high-need secondary schools to correspond to
				the increasing responsibilities and leadership roles assumed by the teachers as
				they take on new professional roles (such as serving on school leadership
				teams, serving as instructional coaches, and serving in hybrid roles),
				including by—
										(A)providing not more than $10,000 as an
				annual augmentation to master teachers (including teachers serving as master
				teachers as part of a state-of-the-art teacher induction program under section
				2511); and
										(B)providing not more than $5,000 as an annual
				augmentation to mentor teachers (including teachers serving as mentor teachers
				as part of a state-of-the-art teacher induction program under section
				2511);
										(2)provides not more than $4,000 as an annual
				bonus to all career teachers, master teachers, and mentor teachers in high-need
				elementary schools and high-need secondary schools based on a combination
				of—
										(A)at least 3 classroom evaluations over the
				course of the year that shall—
											(i)be conducted by multiple evaluators,
				including master teachers and the principal;
											(ii)be based on classroom observation at least
				3 times annually; and
											(iii)be evaluated against research-validated
				benchmarks that use planning, instructional, and learning environment standards
				to measure teacher performance; and
											(B)the performance of the teacher’s students
				as determined by—
											(i)student growth on any test that is required
				by the State educational agency or local educational agency and is administered
				to the teacher’s students; or
											(ii)in States or local educational agencies
				with value-added longitudinal data systems, whole-school value-added student
				achievement gains and classroom-level value-added student achievement gains;
				or
											(3)provides not more than $4,000 as an annual
				bonus to principals in elementary schools and secondary schools based on the
				performance of the school’s students, taking into consideration whole-school
				value-added student achievement gains in States that have value-added
				longitudinal data systems and in which information on whole-school value-added
				student achievement gains is available.
									(b)Eligibility
				requirementA local
				educational agency may not use any funds under this section to establish or
				implement a Career Ladders for Teachers Program unless—
									(1)the percentage of teachers required by
				prevailing union rules votes affirmatively to adopt the program; or
									(2)in States that do not recognize collective
				bargaining between local educational agencies and teacher organizations, at
				least 75 percent of the teachers in the local educational agency vote
				affirmatively to adopt the program.
									(c)DefinitionsIn this section:
									(1)The term career teacher means
				a teacher who has a baccalaureate degree and full credentials or alternative
				certification including a passing level on elementary or secondary subject
				matter assessments and professional knowledge assessments.
									(2)The term mentor teacher means
				a teacher who—
										(A)has a baccalaureate degree and full
				credentials or alternative certification including a passing level on any
				applicable elementary or secondary subject matter assessments and professional
				knowledge assessments;
										(B)has a portfolio and a classroom
				demonstration showing instructional excellence;
										(C)has an ability, as demonstrated by student
				data, to increase student achievement through utilizing specific instructional
				strategies;
										(D)has a minimum of 3 years of teaching
				experience;
										(E)is recommended by the principal and other
				current master and mentor teachers;
										(F)is an excellent instructor and communicator
				with an understanding of how to facilitate growth in the teachers the teacher
				is mentoring; and
										(G)performs well as a mentor in established
				induction and peer review and mentoring programs.
										(3)The term master teacher means
				a teacher who—
										(A)holds a master’s degree in the relevant
				academic discipline;
										(B)has a minimum of 5 years of successful
				teaching experience, as measured by performance evaluations, a portfolio of
				work, or National Board for Professional Teaching Standards
				certification;
										(C)demonstrates expertise in content,
				curriculum development, student learning, test analysis, mentoring, and
				professional development, as demonstrated by an advanced degree, advanced
				training, career experience, or National Board for Professional Teaching
				Standards certification;
										(D)presents student data that illustrates the
				teacher’s ability to increase student achievement through utilizing specific
				instructional interventions;
										(E)has instructional expertise demonstrated
				through model teaching, team teaching, video presentations, student achievement
				gains, or National Board for Professional Teaching Standards
				certification;
										(F)may hold a valid National Board for
				Professional Teaching Standards certificate, may have passed another rigorous
				standard, or may have been selected as a school, district, or State teacher of
				the year; and
										(G)is currently participating, or has
				previously participated, in a professional development program that supports
				classroom teachers as mentors.
										(4)The term high-need, with
				respect to an elementary school or a secondary school, has the meaning given to
				that term in section 2501(i).
									(d)Authorization of
				AppropriationsTo carry out
				this section, there are authorized to be appropriated $200,000,000 for fiscal
				year 2008 and such sums as may be necessary for each of the 5 succeeding fiscal
				years.
								.
			IIIImproving teacher preparation
			301.Amendment to the
			 Elementary and Secondary Education Act of 1965Part E of title II of the Elementary and
			 Secondary Education Act of 1965, as added by title II of this Act, is amended
			 by adding at the end the following:
				
					2Preparation
						2511.Establishing
				state-of-the-art teacher induction programs
							(a)GrantsThe Secretary may make grants to States and
				eligible local educational agencies for the purpose of developing
				state-of-the-art teacher induction programs.
							(b)Eligible local
				educational agencyIn this
				section, the term eligible local educational agency means—
								(1)a high-need local educational agency;
				or
								(2)a partnership between a high-need local
				educational agency and an institution of higher education, a teacher
				organization, or any other nonprofit education organization.
								(c)Use of
				fundsA State or an eligible
				local educational agency that receives a grant under subsection (a) shall use
				the funds made available through the grant to develop a state-of the-art
				teacher induction program that—
								(1)provides new teachers a minimum of 3 years
				of extensive, high-quality, comprehensive induction into the field of teaching;
				and
								(2)includes—
									(A)structured mentoring for new teachers from
				highly qualified master or mentor teachers who are certified, have teaching
				experience similar to the grade level or subject assignment of the new teacher,
				and are trained to mentor new teachers;
									(B)at least 90 minutes each week of common
				meeting time for a new teacher to discuss student work and teaching under the
				director of a master or mentor teacher;
									(C)regular classroom observation in the new
				teacher’s classroom;
									(D)observation by the new teacher of the
				mentor teacher’s classroom;
									(E)intensive professional development
				activities for new teachers that result in improved teaching leading to student
				achievement, including lesson demonstration by master and mentor teachers in
				the classroom, observation, and feedback;
									(F)training in effective instructional
				services and classroom management strategies for mainstream teachers serving
				students with disabilities and students with limited English
				proficiency;
									(G)observation of teachers and feedback at
				least 4 times each school year by multiple evaluators, including master
				teachers and the principals, using research-validated benchmarks of teaching
				skills and standards that are developed with input from teachers;
									(H)paid release time for the mentor teacher
				for mentoring, or salary supplements under section 2502, for mentoring new
				teachers at a ratio of one full-time mentor to every 12 new teachers;
									(I)a transition year to the classroom that
				includes a reduced workload for beginning teachers; and
									(J)a standards-based assessment of every
				beginning teacher to determine whether the teacher should move forward in the
				teaching profession, which assessment may include examination of practice and a
				measure of gains in student learning.
									(d)Additional
				requirementThe Secretary
				shall commission an independent evaluation of state-of the-art teacher
				induction programs supported under this section in order to compare the design
				and outcome of various models of induction programs.
							(e)Authorization of
				appropriationsTo carry out
				this section, there are authorized to be appropriated $300,000,000 for fiscal
				year 2008 and such sums as may be necessary for each of the 5 succeeding fiscal
				years.
							2512.Peer mentoring and
				review programs
							(a)GrantsThe Secretary shall make grants to local
				educational agencies for peer mentoring and review programs.
							(b)Use of
				fundsA local educational
				agency that receives a grant under this section shall use the funds made
				available through the grant to establish and implement a peer mentoring and
				review program. Such a program shall be established through collective
				bargaining agreements or, in States that do not recognize collective bargaining
				between local educational agencies and teacher organizations, through joint
				agreements between the local educational agency and affected teacher
				organizations.
							(c)ApplicationTo seek a grant under this section, a local
				educational agency shall submit an application at such time, in such manner,
				and containing such information as the Secretary may reasonably require. The
				Secretary shall require each such application to include the following:
								(1)Data from the applicant on recruitment and
				retention prior to implementing the induction program.
								(2)Measurable goals for increasing retention
				after the induction program is implemented.
								(3)Measures that will be used to determine
				whether teacher effectiveness is improved through participation in the
				induction program.
								(4)A plan for evaluating and reporting
				progress toward meeting the applicant’s goals.
								(d)Progress
				reportsThe Secretary shall
				require each grantee under this section to submit progress reports on an annual
				basis.
							(e)Authorization of
				appropriationsTo carry out
				this section, there are authorized to be appropriated $50,000,000 for fiscal
				year 2008 and such sums as may be necessary for each of the 5 succeeding fiscal
				years.
							2513.Establishing
				state-of-the-art principal training and induction programs and
				performance-based principal certification
							(a)GrantsThe Secretary may make grants to not more
				than 10 States to develop, implement, and evaluate pilot programs for
				performance-based certification and training of exemplary, highly qualified
				principals who can drive gains in academic achievement for all children.
							(b)Program
				requirementsA pilot program
				developed under this section—
								(1)shall pilot the development,
				implementation, and evaluation of a statewide performance-based system for
				certifying principals;
								(2)shall pilot and demonstrate the
				effectiveness of statewide performance-based certification through support for
				innovative performance-based programs on a smaller scale;
								(3)shall provide for certification of
				principals by institutions with strong track records, such as a local
				educational agency, nonprofit organization, or business school, that is
				approved by the State for purposes of such certification and has formalized
				partnerships with in-State local educational agencies;
								(4)may be used to develop, sustain, and expand
				model programs for recruiting and training aspiring and new principals in both
				instructional leadership and general management skills;
								(5)shall include evaluation of the results of
				the pilot program and other in-State programs of principal preparation (which
				evaluation may include value-added assessment scores of all children in a
				school and should emphasize the correlation of academic achievement gains in
				schools led by participating principals and the characteristics and skills
				demonstrated by those individuals when applying to and participating in the
				program) to inform the design of certification of individuals to become school
				leaders in the State; and
								(6)shall make possible interim certification
				for up to 2 years for aspiring principals participating in the pilot program
				who—
									(A)have not yet attained full
				certification;
									(B)are serving as assistant principals or
				principal residents, or in positions of similar responsibility; and
									(C)have met clearly defined criteria for entry
				into the program that are approved by the applicable local educational
				agency.
									(c)PriorityIn selecting grant recipients under this
				section, the Secretary shall give priority to States that will use the grants
				for 1 or more high-need local educational agencies and schools.
							(d)Terms of
				grantA grant under this
				section—
								(1)shall be for not more than 5 years;
				and
								(2)shall be performance-based, permitting the
				Secretary to discontinue funding based on failure of the State to meet the
				benchmarks identified by the State.
								(e)Use of
				evaluation resultsA State
				receiving a grant under this section shall use the evaluation results of the
				pilot program conducted pursuant to the grant and similar evaluations of other
				in-State programs of principal preparation (especially the correlation of
				academic achievement gains in schools led by participating principals and the
				characteristics and skills demonstrated by those individuals when applying to
				and participating in the pilot program) to inform the design of the
				certification of individuals to become school leaders in the State.
							(f)DefinitionsFor the purposes of this section:
								(1)The term exemplary, highly qualified
				principal has the meaning given to that term in section 2501.
								(2)The term performance-based
				certification system means a certification system that—
									(A)is based on a clearly defined set of
				standards for skills and knowledge needed by new principals;
									(B)is not based on the numbers of hours
				enrolled in particular courses;
									(C)certifies participating individuals to
				become school leaders primarily based on—
										(i)their demonstration of those skills through
				a formal assessment aligned to these standards; and
										(ii)academic achievement results in a school
				leadership role such as a residency or an assistant principalship; and
										(D)awards certification to individuals who
				successfully complete programs at institutions that include local educational
				agencies, nonprofit organizations, and business schools approved by the State
				for purposes of such certification and have formalized partnerships with
				in-State local educational agencies.
									(g)Authorization of
				appropriationsTo carry out
				this section, there are authorized to be appropriated $100,000,000 for fiscal
				year 2008 and such sums as may be necessary for each of the 5 succeeding fiscal
				years.
							2514.Study on developing
				a portable performance-based teacher assessment
							(a)Study
								(1)In
				generalThe Secretary shall
				enter into an arrangement with an objective evaluation firm to conduct a study
				to assess the validity of any test used for teacher certification or licensure
				by multiple States, taking into account the passing scores adopted by multiple
				States. The study shall determine the following:
									(A)The extent to which tests of content
				knowledge represent subject mastery at the baccalaureate level.
									(B)Whether tests of pedagogy reflect the
				latest research on teaching and learning.
									(C)The relationship, if any, between teachers’
				scores on licensure and certification examinations and other measures of
				teacher effectiveness, including learning gains achieved by the teachers’
				students.
									(2)ReportThe Secretary shall submit a report to the
				Congress on the results of the study conducted under this subsection.
								(b)Grant To create
				a model performance-based assessment
								(1)GrantThe Secretary may make 1 grant to an
				eligible partnership to create a model performance-based assessment of teaching
				skills that reliably evaluates teaching skills in practice and can be used to
				facilitate the portability of teacher credentials and licensing from one State
				to another.
								(2)Consideration of
				studyIn creating a model
				performance-based assessment of teaching skills, the recipient of a grant under
				this section shall take into consideration the results of the study conducted
				under subsection (a).
								(3)Eligible
				partnershipIn this section,
				the term eligible partnership means a partnership of—
									(A)an independent professional organization;
				and
									(B)an organization that represents
				administrators of State educational
				agencies.
									.
			302.Amendment to the
			 Higher Education Act of 1965: Teacher Quality Enhancement GrantsPart A of title II of the Higher Education
			 Act of 1965 is amended by striking sections 206 through 209 (20 U.S.C.
			 1026–1029) and inserting the following:
				
					206.Accountability and
				evaluation
						(a)State grant
				accountability reportAn
				eligible State that receives a grant under section 202 shall submit an annual
				accountability report to the Secretary, the Committee on Health, Education,
				Labor, and Pensions of the Senate, and the Committee on Education and the
				Workforce of the House of Representatives. Such report shall include a
				description of the degree to which the eligible State, in using funds provided
				under such section, has made substantial progress in meeting the following
				goals:
							(1)Percentage of
				highly qualified teachersIncreasing the percentage of highly
				qualified teachers in the State as required by section 1119 of the
				Elementary and Secondary Education Act of
				1965 (20 U.S.C. 6319).
							(2)Student academic
				achievementIncreasing
				student academic achievement for all students, which may be measured through
				the use of value-added assessments, as defined by the eligible State.
							(3)Raising
				standardsRaising the State
				academic standards required to enter the teaching profession as a highly
				qualified teacher.
							(4)Initial
				certification or licensureIncreasing success in the pass rate for
				initial State teacher certification or licensure, or increasing the numbers of
				qualified individuals being certified or licensed as teachers through
				alternative routes to certification and licensure.
							(5)Decreasing
				teacher shortagesDecreasing
				shortages of highly qualified teachers in poor urban and rural areas.
							(6)Increasing
				opportunities for research-based professional developmentIncreasing opportunities for enhanced and
				ongoing professional development that—
								(A)improves the academic content knowledge of
				teachers in the subject areas in which the teachers are certified or licensed
				to teach or in which the teachers are working toward certification or licensure
				to teach; and
								(B)promotes strong teaching skills.
								(7)Technology
				integrationIncreasing the
				number of teachers prepared effectively to integrate technology into curricula
				and instruction and who use technology to collect, manage, and analyze data to
				improve teaching, learning, and parental involvement decisionmaking for the
				purpose of increasing student academic achievement.
							(b)Eligible
				partnership evaluationEach
				eligible partnership applying for a grant under section 203 shall establish,
				and include in the application submitted under section 203(c), an evaluation
				plan that includes strong performance objectives. The plan shall include
				objectives and measures for—
							(1)increased student achievement for all
				students, as measured by the partnership;
							(2)increased teacher retention in the first 3
				years of a teacher’s career;
							(3)increased success in the pass rate for
				initial State certification or licensure of teachers;
							(4)increased percentage of highly qualified
				teachers; and
							(5)increasing the number of teachers trained
				effectively to integrate technology into curricula and instruction and who use
				technology to collect, manage, and analyze data to improve teaching, learning,
				and decisionmaking for the purpose of improving student academic
				achievement.
							(c)Revocation of
				grant
							(1)ReportEach eligible State or eligible partnership
				receiving a grant under section 202 or 203 shall report annually on the
				progress of the eligible State or eligible partnership toward meeting the
				purposes of this part and the goals, objectives, and measures described in
				subsections (a) and (b).
							(2)Revocation
								(A)Eligible States
				and eligible applicantsIf
				the Secretary determines that an eligible State or eligible applicant is not
				making substantial progress in meeting the purposes, goals, objectives, and
				measures, as appropriate, by the end of the second year of a grant under this
				part, then the grant payment shall not be made for the third year of the
				grant.
								(B)Eligible
				partnershipsIf the Secretary
				determines that an eligible partnership is not making substantial progress in
				meeting the purposes, goals, objectives, and measures, as appropriate, by the
				end of the third year of a grant under this part, then the grant payments shall
				not be made for any succeeding year of the grant.
								(d)Evaluation and
				disseminationThe Secretary
				shall evaluate the activities funded under this part and report annually the
				Secretary’s findings regarding the activities to the Committee on Health,
				Education, Labor, and Pensions of the Senate and the Committee on Education and
				the Workforce of the House of Representatives. The Secretary shall broadly
				disseminate successful practices developed by eligible States and eligible
				partnerships under this part, and shall broadly disseminate information
				regarding such practices that were found to be ineffective.
						207.Accountability for
				programs that prepare teachers
						(a)State report
				card on the quality of teacher and principal preparationEach State that receives funds under this
				Act shall provide to the Secretary annually, in a uniform and comprehensible
				manner that conforms with the definitions and methods established by the
				Secretary, a State report card on the quality of teacher preparation in the
				State, both for traditional certification or licensure programs and for
				alternative certification or licensure programs, which shall include at least
				the following:
							(1)A description of the teacher and principal
				certification and licensure assessments, and any other certification and
				licensure requirements, used by the State.
							(2)The standards and criteria that prospective
				teachers and principals must meet in order to attain initial teacher and
				principal certification or licensure and to be certified or licensed to teach
				particular subjects or in particular grades within the State.
							(3)A demonstration of the extent to which the
				assessments and requirements described in paragraph (1) are aligned with the
				State’s standards and assessments for students.
							(4)The percentage of students who have
				completed the clinical coursework for a teacher preparation program at an
				institution of higher education or alternative certification program and who
				have taken and passed each of the assessments used by the State for teacher
				certification and licensure, and the passing score on each assessment that
				determines whether a candidate has passed that assessment.
							(5)For students who have completed the
				clinical coursework for a teacher preparation program at an institution of
				higher education or alternative certification program, and who have taken and
				passed each of the assessments used by the State for teacher certification and
				licensure, each such institution’s and each such program’s average raw score,
				ranked by teacher preparation program, which shall be made available widely and
				publicly.
							(6)A description of each State’s alternative
				routes to teacher certification, if any, and the number and percentage of
				teachers certified through each alternative certification route who pass State
				teacher certification or licensure assessments.
							(7)For each State, a description of proposed
				criteria for assessing the performance of teacher and principal preparation
				programs in the State, including indicators of teacher and principal candidate
				skills, placement, and retention rates (to the extent feasible), and academic
				content knowledge and evidence of gains in student academic achievement.
							(8)For each teacher preparation program in the
				State, the number of students in the program, the number of minority students
				in the program, the average number of hours of supervised practice teaching
				required for those in the program, and the number of full-time equivalent
				faculty, adjunct faculty, and students in supervised practice teaching.
							(9)For the State as a whole, and for each
				teacher preparation program in the State, the number of teachers prepared, in
				the aggregate and reported separately by—
								(A)level (elementary or secondary);
								(B)academic major;
								(C)subject or subjects for which the student
				has been prepared to teach; and
								(D)teacher candidates who speak a language
				other than English and have been trained specifically to teach English-language
				learners.
								(10)The State shall refer to the data generated
				for paragraphs (8) and (9) to report on the extent to which teacher preparation
				programs are helping to address shortages of qualified teachers, by level,
				subject, and specialty, in the State’s public schools, especially in poor urban
				and rural areas as required by section 206(a)(5).
							(b)Report of the
				Secretary on the quality of teacher preparation
							(1)Report
				cardThe Secretary shall
				provide to Congress, and publish and make widely available, a report card on
				teacher qualifications and preparation in the United States, including all the
				information reported in paragraphs (1) through (10) of subsection (a). Such
				report shall identify States for which eligible States and eligible
				partnerships received a grant under this part. Such report shall be so
				provided, published, and made available annually.
							(2)Report to
				CongressThe Secretary shall
				report to Congress—
								(A)a comparison of States’ efforts to improve
				teaching quality; and
								(B)regarding the national mean and median
				scores on any standardized test that is used in more than 1 State for teacher
				certification or licensure.
								(3)Special
				ruleIn the case of programs
				with fewer than 10 students who have completed the clinical coursework for a
				teacher preparation program taking any single initial teacher certification or
				licensure assessment during an academic year, the Secretary shall collect and
				publish information with respect to an average pass rate on State certification
				or licensure assessments taken over a 3-year period.
							(c)CoordinationThe Secretary, to the extent practicable,
				shall coordinate the information collected and published under this part among
				States for individuals who took State teacher certification or licensure
				assessments in a State other than the State in which the individual received
				the individual’s most recent degree.
						(d)Institution and
				program report cards on quality of teacher preparation
							(1)Report
				cardEach institution of
				higher education or alternative certification program that conducts a teacher
				preparation program that enrolls students receiving Federal assistance under
				this Act shall report annually to the State and the general public, in a
				uniform and comprehensible manner that conforms with the definitions and
				methods established by the Secretary, both for traditional certification or
				licensure programs and for alternative certification or licensure programs, the
				following information, disaggregated by major racial and ethnic groups:
								(A)Pass
				rate(i)For the most recent year for which the
				information is available, the pass rate of each student who has completed the
				clinical coursework for the teacher preparation program on the teacher
				certification or licensure assessments of the State in which the institution is
				located, but only for those students who took those assessments within 3 years
				of receiving a degree from the institution or completing the program.
									(ii)A comparison of the institution or
				program’s pass rate for students who have completed the clinical coursework for
				the teacher preparation program with the average pass rate for institutions and
				programs in the State.
									(iii)In the case of programs with fewer than 10
				students who have completed the clinical coursework for a teacher preparation
				program taking any single initial teacher certification or licensure assessment
				during an academic year, the institution shall collect and publish information
				with respect to an average pass rate on State certification or licensure
				assessments taken over a 3-year period.
									(B)Program
				informationThe number of
				students in the program, the average number of hours of supervised practice
				teaching required for those in the program, and the number of full-time
				equivalent faculty and students in supervised practice teaching.
								(C)StatementIn States that require approval or
				accreditation of teacher education programs, a statement of whether the
				institution’s program is so approved or accredited, and by whom.
								(D)Designation as
				low-performingWhether the
				program has been designated as low-performing by the State under section
				208(a).
								(2)RequirementThe information described in paragraph (1)
				shall be reported through publications such as school catalogs and promotional
				materials sent to potential applicants, secondary school guidance counselors,
				and prospective employers of the institution’s program graduates, including
				materials sent by electronic means.
							(3)FinesIn addition to the actions authorized in
				section 487(c), the Secretary may impose a fine not to exceed $25,000 on an
				institution of higher education for failure to provide the information
				described in this subsection in a timely or accurate manner.
							(e)Data
				qualityEither—
							(1)the Governor of the State; or
							(2)in the case of a State for which the
				constitution or law of such State designates another individual, entity, or
				agency in the State to be responsible for teacher certification and preparation
				activity, such individual, entity, or agency;
							shall attest annually, in writing,
				as to the reliability, validity, integrity, and accuracy of the data submitted
				pursuant to this section.208.State
				functions
						(a)State
				assessmentIn order to
				receive funds under this Act, a State shall have in place a procedure to
				identify and assist, through the provision of technical assistance,
				low-performing programs of teacher preparation within institutions of higher
				education. Such State shall provide the Secretary an annual list of such
				low-performing institutions that includes an identification of those
				institutions at risk of being placed on such list. Such levels of performance
				shall be determined solely by the State and may include criteria based upon
				information collected pursuant to this part. Such assessment shall be described
				in the report under section 207(a). A State receiving Federal funds under this
				title shall develop plans to close or reconstitute underperforming programs of
				teacher preparation within institutions of higher education.
						(b)Termination of
				eligibilityAny institution
				of higher education that offers a program of teacher preparation in which the
				State has withdrawn the State’s approval or terminated the State’s financial
				support due to the low performance of the institution’s teacher preparation
				program based upon the State assessment described in subsection (a)—
							(1)shall be ineligible for any funding for
				professional development activities awarded by the Department of Education;
				and
							(2)shall not be permitted to accept or enroll
				any student who receives aid under title IV of this Act in the institution’s
				teacher preparation program.
							209.General
				provisionsIn complying with
				sections 207 and 208, the Secretary shall ensure that States and institutions
				of higher education use fair and equitable methods in reporting and that the
				reporting methods do not allow identification of
				individuals.
					.
			303.Enforcing NCLB’s
			 teacher equity provisionSubpart 2 of part E of title IX of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7901 et seq.) is
			 amended by adding at the end the following:
				
					9537.Assurance of
				reasonable progress toward equitable access to teacher quality
						(a)In
				generalThe Secretary may not
				provide any assistance to a State under this Act unless, in the State’s
				application for such assistance, the State—
							(1)provides the plan required by section
				1111(b)(8)(C) and at least one public report pursuant to that section;
							(2)clearly articulates the measures the State
				is using to determine whether poor and minority students are being taught
				disproportionately by inexperienced, unqualified, or out-of-field
				teachers;
							(3)includes an evaluation of the success of
				the State’s plan required by section 1111(b)(8)(C) in addressing any such
				disparities;
							(4)with respect to any such disparities,
				proposes modifications to such plan; and
							(5)includes a description of the State’s
				activities to monitor the compliance of local educational agencies in the State
				with section 1112(c)(1)(L).
							(b)Effective
				dateThis section applies
				with respect to any assistance under this Act for which an application is
				submitted after the date of the enactment of this
				section.
						.
			IVEquipping Teachers, Schools, Local
			 Educational Agencies, and States with the 21st Century Data, Tools, and
			 Assessments They Need
			401.21st Century Data,
			 Tools, and AssessmentsPart E
			 of title II of the Elementary and Secondary Education Act of 1965, as added by
			 titles II and III of this Act, is amended by adding at the end the
			 following:
				
					321st Century Data, Tools, and Assessments
						2521.Developing
				value-added data systems
							(a)Teacher and
				principal evaluation
								(1)GrantsThe Secretary shall make grants to States
				to develop and implement statewide data systems to collect and analyze data on
				the effectiveness of elementary school and secondary school teachers and
				principals, based on value-added student achievement gains, for the purposes
				of—
									(A)determining the distribution of effective
				teachers and principals in schools across the State;
									(B)developing measures for helping teachers
				and principals to improve their instruction; and
									(C)evaluating the effectiveness of teacher and
				principal preparation programs.
									(2)Data
				requirementsAt a minimum, a
				statewide data system under this section shall—
									(A)track student course-taking patterns and
				teacher characteristics, such as certification status and performance on
				licensure exams; and
									(B)allow for the analysis of gains in
				achievement made by individual students over time, including gains demonstrated
				through student academic assessments under section 1111 and tests required by
				the State for course completion.
									(3)StandardsThe Secretary shall develop standards for
				the collection of data with grant funds under this section to ensure that such
				data are statistically valid and reliable.
								(4)ApplicationTo seek a grant under this section, a State
				shall submit an application at such time, in such manner, and containing such
				information as the Secretary may require. At a minimum, each such application
				shall demonstrate to the Secretary’s satisfaction that the assessments used by
				the State to collect and analyze data for purposes of this subsection—
									(A)are aligned to State standards;
									(B)have the capacity to assess the highest-
				and lowest-performing students; and
									(C)are statistically valid and
				reliable.
									(b)Teacher
				trainingThe Secretary may
				make grants to institutions of higher education, local educational agencies,
				nonprofit organizations, and teacher organizations to develop and implement
				innovative programs to provide preservice and in-service training to elementary
				and secondary schools on—
								(1)understanding increasingly sophisticated
				student achievement data, especially data derived from value-added longitudinal
				data systems; and
								(2)using such data to improve classroom
				instruction.
								(c)StudyThe Secretary shall enter into an agreement
				with the National Academy of Sciences—
								(1)to evaluate the quality of data on the
				effectiveness of elementary school and secondary school teachers, based on
				value-added student achievement gains; and
								(2)to compare a range of models for collecting
				and analyzing such data.
								(d)Authorization of
				appropriationsTo carry out
				this section, there are authorized to be appropriated $200,000,000 for the
				period of fiscal years 2008 and 2009 and such sums as may be necessary for each
				of the 4 succeeding fiscal
				years.
							.
			402.Collecting national
			 data on distribution of teachersSection 155 of the Education Sciences Reform
			 Act of 2002 (20 U.S.C. 9545) is amended by adding at the end the
			 following:
				
					(d)Schools and
				Staffing SurveyNot later
				than the end of fiscal year 2008, and every 3 years thereafter, the Statistics
				Commissioner shall publish the results of the Schools and Staffing Survey (or
				any successor
				survey).
					.
			VRetention: keeping our best teachers in the
			 classroom
			501.Amendment to the
			 Elementary and Secondary Education Act of 1965Part E of title II of the Elementary and
			 Secondary Education Act of 1965, as added by titles II, III, and IV of this
			 Act, is amended by adding at the end the following:
				
					4Retention and Working Conditions
						2531.Improving
				professional development opportunities
							(a)GrantsThe Secretary may make grants to eligible
				entities for the establishment and operation of new teacher centers or the
				support of existing teacher centers.
							(b)Special
				considerationIn making
				grants under this section, the Secretary shall give special consideration to
				any application submitted by an eligible entity that is—
								(1)a high-need local educational agency;
				or
								(2)a consortium that includes at least one
				high-need local educational agency.
								(c)DurationEach grant under this section shall be for
				a period of 3 years.
							(d)Required
				activitiesA teacher center
				receiving assistance under this section shall carry out each of the following
				activities:
								(1)Providing high-quality professional
				development to teachers to assist them in improving their knowledge, skills,
				and teaching practices in order to help students to improve their achievement
				and meet State academic content standards.
								(2)Providing teachers with information on
				developments in curricula, assessments, and educational research, including the
				manner in which the research and data can be used to improve teaching skills
				and practice.
								(3)Providing training and support for new
				teachers.
								(e)Permissible
				activitiesA teacher center
				may use assistance under this section for any of the following:
								(1)Assessing the professional development
				needs of the teachers and other instructional school employees, such as
				librarians, counselors, and paraprofessionals, to be served by the
				center.
								(2)Providing intensive support to staff to
				improve instruction in literacy, mathematics, science, and other curricular
				areas necessary to provide a well-rounded education to students.
								(3)Providing support to mentors working with
				new teachers.
								(4)Providing training in effective
				instructional services and classroom management strategies for mainstream
				teachers serving students with disabilities and students with limited English
				proficiency.
								(5)Enabling teachers to engage in study groups
				and other collaborative activities and collegial interactions regarding
				instruction.
								(6)Paying for release time and substitute
				teachers in order to enable teachers to participate in the activities of the
				teacher center.
								(7)Creating libraries of professional
				materials and educational technology.
								(8)Providing high-quality professional
				development for other instructional staff, such as paraprofessionals,
				librarians, and counselors.
								(9)Assisting teachers to become highly
				qualified and paraprofessionals to become teachers.
								(10)Assisting paraprofessionals to meet the
				requirements of section 1119.
								(11)Developing curricula.
								(12)Incorporating additional on-line
				professional development resources for participants.
								(13)Providing funding for individual- or
				group-initiated classroom projects.
								(14)Developing partnerships with businesses and
				community-based organizations.
								(15)Establishing a teacher center site.
								(f)Teacher center
				policy board
								(1)In
				generalA teacher center
				receiving assistance under this section shall be operated under the supervision
				of a teacher center policy board.
								(2)Membership
									(A)Teacher
				representativesThe majority
				of the members of a teacher center policy board shall be representatives of,
				and selected by, the elementary and secondary school teachers to be served by
				the teacher center. Such representatives shall be selected through the teacher
				organization, or if there is no teacher organization, by the teachers
				directly.
									(B)Other
				representativesThe members
				of a teacher center policy board—
										(i)shall include at least two members who are
				representative of, or designated by, the school board of the local educational
				agency to be served by the teacher center;
										(ii)shall include at least one member who is a
				representative of, and is designated by, the institutions of higher education
				(with departments or schools of education) located in the area; and
										(iii)may include paraprofessionals.
										(g)Application
								(1)In
				generalTo seek a grant under
				this section, an eligible entity shall submit an application to the Secretary
				at such time, in such manner, and accompanied by such information as the
				Secretary may reasonably require.
								(2)Assurance of
				complianceAn application
				under paragraph (1) shall include an assurance that the applicant will require
				any teacher center receiving assistance through the grant to comply with the
				requirements of this section.
								(3)Teacher center
				policy boardAn application
				under paragraph (1) shall include the following:
									(A)An assurance that—
										(i)the applicant has established a teacher
				center policy board;
										(ii)the board participated fully in the
				preparation of the application; and
										(iii)the board approved the application as
				submitted.
										(B)A description of the membership of the
				board and the method of its selection.
									(h)DefinitionsIn this section:
								(1)The term eligible entity means
				a local educational agency or a consortium of 2 or more local educational
				agencies.
								(2)The term teacher center policy
				board means a teacher center policy board described in subsection
				(f).
								(i)Authorization
				of appropriationsTo carry
				out this section, there are authorized to be appropriated $100,000,000 for
				fiscal year 2008 and such sums as may be necessary for each of the 5 succeeding
				fiscal
				years.
							.
			502.Exclusion from gross
			 income of compensation of teachers and principals in certain high-need schools
			 or teaching high-need subjects
				(a)In
			 generalPart III of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after section 139A the following new section:
					
						139B.Compensation of
				certain teachers and principals
							(a)Teachers and
				principals in high-need schools
								(1)In
				generalIn the case of an
				individual employed as a teacher or principal in a high-need school during the
				taxable year, gross income does not include so much remuneration for such
				employment (which would but for this paragraph be includible in gross income)
				as does not exceed $15,000.
								(2)High-need
				schoolFor purposes of this
				subsection, the term high-need school means any public elementary
				school or public secondary school eligible for assistance under section 1114 of
				the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6314).
								(b)Teachers of
				high-need subjects
								(1)In
				generalIn the case of an
				individual employed as a teacher of high-need subjects during the taxable year,
				gross income does not include so much remuneration for such employment (which
				would but for this paragraph be includible in gross income) as does not exceed
				$15,000.
								(2)Teacher of
				high-need subjectsFor
				purposes of this subsection, the term teacher of high-need
				subjects means any teacher in a public elementary or secondary school
				who—
									(A)(i)teaches primarily 1 or
				more high-need subjects in 1 or more grades 9 through 12, or
										(ii)teaches 1 or more high-need subjects in 1
				or more grades kindergarten through 8,
										(B)received a baccalaureate or similar degree
				from an eligible educational institution (as defined in section 25A(f)(2)) with
				a major in a high-need subject, and
									(C)is highly qualified (as defined in section
				9101(23) of the Elementary and Secondary Education Act of 1965).
									(3)High-need
				subjectsFor purposes of this
				subsection, the term high-need subject means mathematics, science,
				engineering, technology, special education, teaching English language learners,
				or any other subject identified as a high-need subject by the Secretary of
				Education for purposes of this section.
								(c)Limitation on
				total remuneration taken into accountIn the case of any individual whose
				employment is described in subsections (a)(1) and (b)(1), the total amount of
				remuneration which may be taken into account with respect to such employment
				under this section for the taxable year shall not exceed
				$25,000.
							.
				(b)Clerical
			 amendmentThe table of
			 section of such part is amended by inserting after the item relating to section
			 139A the following new item:
					
						
							Sec. 139B. Compensation of certain teachers and
				principals.
						
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to remuneration received in taxable years beginning
			 after the date of the enactment of this Act.
				503.Above-the-line
			 deduction for certain expenses of elementary and secondary school teachers
			 increased and made permanent
				(a)In
			 generalSubparagraph (D) of
			 section 62(a)(2) of the Internal Revenue Code of 1986 is amended by striking
			 In the case of and all that follows through $250
			 and inserting The deductions allowed by section 162 which consist of
			 expenses, not in excess of $500.
				(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
				VIMiscellaneous provisions
			601.Conforming
			 amendmentsThe table of
			 contents at section 2 of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6301 et seq.) is amended—
				(1)by inserting after the items relating to
			 part D of title II of such Act the following new items:
					
						
							PART E—Teacher Excellence for all Children
							Sec. 2500. Definitions.
							SUBPART 1—Distribution
							Sec. 2501. Premium pay; loan repayment.
							Sec. 2502. Career ladders for teachers program.
							SUBPART 2—Preparation
							Sec. 2511. Establishing state-of-the-art teacher induction
				programs.
							Sec. 2512. Peer mentoring and review programs.
							Sec. 2513. Establishing state-of-the-art principal training and
				induction programs and performance-based principal certification.
							Sec. 2514. Study on developing a portable performance-based
				teacher assessment.
							SUBPART 3—21st Century Data, Tools, and Assessments
							Sec. 2521. Developing value-added data systems.
							SUBPART 4—Retention and Working Conditions
							Sec. 2531. Improving professional development
				opportunities.
						
						;
				  and
				(2)by inserting after the items relating to
			 subpart 2 of part E of title IX of the Elementary and Secondary Education Act
			 of 1965 the following new item:
					
						
							Sec. 9537. Assurance of reasonable progress toward equitable
				access to teacher
				quality.
						
						.
				
